DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 13-25 are currently pending.
Claims 13 and 23 are amended.
Claims 24-25 are withdrawn.
Response to Arguments
Applicant’s arguments, see page 5, filed 04/19/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 5-6, filed 04/19/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendments and arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dervis Magistre on 04/28/2021.

 The application has been amended as follows: The claims are amended as follows:
Claims 24-25 are cancelled.

Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Takahata et al US20100224945 (hereinafter “Takahata”) discloses a sensor device, a sensor chip having a sensing portion on a surface thereof is mounted on one surface of a substrate, and a resin having a volatile property is arranged on the surface of the sensor chip, thereby covering the surface of the sensor chip. Then, the sensor chip and the substrate are sealed by a sealing member. After that, the sealing member is cured, and the resin is heated to be vaporized so that a void is formed between a covered portion in the surface of the sensor chip, which is covered by the sealing member, and the sealing member. (Fig 1A-20, Paragraph 0049- 0151)
However, Takahata fails to disclose at least one circumferential trench provided in a periphery of the sensor area and open toward the upper side, wherein the trench is at least partially filled with a sealing medium for sealing a corresponding area of a housing to be mounted.
Kopetsch et al US 20110166459 (hereinafter “Kopetsch”) discloses a piezoelectric sensor for the improved measurement of mechanical variables such as force, pressure or measurement variables which are derived there from, particularly a PVDF film sensor having an improved sensitivity and temperature stability of the measurement signal for pressure measurements that vary in time and/or space, and for the one- and two-dimensional determination of the position 
However, Kopetsch fails to disclose at least one circumferential trench provided in a periphery of the sensor area and open toward the upper side, wherein the trench is at least partially filled with a sealing medium for sealing a corresponding area of a housing to be mounted.
Prior arts such as Takahata and Kopetsch made available do not teach, or fairly suggest, at least one circumferential trench provided in a periphery of the sensor area and open toward the 
Hence the best prior art of record fails to teach the invention as set forth in claims 13-23 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855